Citation Nr: 0802908	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  96-05 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for a jaw disorder.  

3.  Entitlement to service connection for a disability 
manifested by joint pain.  

4.  Entitlement to service connection for a right knee 
disability.  

5.  Entitlement to service connection for a left knee 
disability.  

6.  Entitlement to service connection for a disability 
manifested by tingling/numbness of the lower extremities.  

7.  Entitlement to service connection for a disability 
manifested by tingling/numbness of the upper extremities.  

8.  Entitlement to service connection for chronic 
fatigue/weakness.  

9.  Entitlement to service connection for a skin disorder.  

10.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability, claimed as including lumbar strain, low back 
pain, and fibromyositis.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The appellant was a member of the Puerto Rico Army National 
Guard and apparently had a period of active duty for training 
(ACDUTRA) from October 1989 to March 1990.  His unit was 
activated during the Persian Gulf conflict from November 1990 
to August 1991, which included service in Southwest Asia; and 
he remained in the Puerto Rico Army National Guard for an 
unspecified period subsequent to that active service period.  
There have been no specific contentions that the disabilities 
at issue relate to the National Guard duty for training 
(DUTRA) periods.

For purposes of clarity, the following indented paragraphs 
are repeated from a Board remand dated in March 2005.  

This matter originally came before the 
Board of Veterans' Appeals (Board) on 
appeal from an August 1995 rating 
decision by the San Juan, Puerto Rico, 
Regional Office (RO), which denied 
service connection for a back disorder, a 
psychiatric disorder, a skin disorder, 
and a respiratory disorder/asthma, and a 
March 1998 rating decision, which, in 
part, denied service connection for all 
said disorders as a result of undiagnosed 
illness.  An October 1998 Board decision 
denied service connection for a back 
disorder, a psychiatric disorder, and a 
respiratory disorder/asthma; denied 
service connection for said disorders as 
well as for a skin disorder, all as a 
result of undiagnosed illness; and 
remanded the issue of service connection 
for a skin disorder (other than claimed 
as a result of undiagnosed illness) to 
the RO for additional evidentiary 
development.  That October 1998 Board 
decision represents the last final 
decision with respect to said service 
connection issue for a back disorder.  
Evans v. Brown, 9 Vet. App. 273, 285 
(1996).

In January 2000, the Board again remanded 
the issue of service connection for a 
skin disorder (other than claimed as a 
result of undiagnosed illness) to the RO 
for additional evidentiary development.

In August 2002, the Board undertook 
additional development on said appellate 
issue involving service connection for a 
skin disorder (other than claimed as a 
result of undiagnosed illness), pursuant 
to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 
38 C.F.R. § 19.9(a)(2)).  However, during 
the pendency of the appeal, on May 1, 
2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) 
in Disabled American Veterans v. 
Secretary of Veterans Affairs invalidated 
a portion of the Board's development 
regulations, specifically 38 C.F.R. § 
19.9(a)(2), and (a)(2)(ii).  See Disabled 
American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. 
Cir. 2003).  Consequently, in light of 
that Federal Circuit case, in June 2003, 
the Board remanded the issue involving 
service connection for a skin disorder 
(other than claimed as a result of 
undiagnosed illness) to the RO for 
readjudication that considered any 
additional evidence obtained pursuant to 
the Board development regulations in 
effect prior to said judicial 
invalidation.

Appellant subsequently appealed a 
February 2004 rating decision, which 
denied service connection for headaches, 
a jaw disorder, a disability manifested 
by joint pain, a right knee disability, a 
left knee disability, and a disability 
manifested by diarrhea/constipation; and 
denied reopening of service connection 
claims for a disability manifested by 
tingling/numbness of the lower 
extremities, a disability manifested by 
tingling/numbness of the upper 
extremities, weakness/fatigue, and a back 
disability, claimed as including lumbar 
strain, low back pain, and fibromyositis.  
Appellant did not allege that such 
disabilities resulted from undiagnosed 
illness.  Consequently, the Board 
construes the appellate issues as limited 
to claims other than involving 
undiagnosed illness, and will proceed 
accordingly.

It should also be pointed out that a 
March 1998 rating decision denied service 
connection for chronic fatigue, a 
disability manifested by 
tingling/numbness of the upper 
extremities, and a disability manifested 
by tingling/numbness of the lower 
extremities, based on undiagnosed 
illness.  However, appellant's current 
claims for service connection for 
fatigue, a disability manifested by 
tingling/numbness of the upper 
extremities, and a disability manifested 
by tingling/numbness of the lower 
extremities are not claimed as due to 
undiagnosed illness and, as such, are 
construed as new claims other than 
involving undiagnosed illness.  These 
appellate issues have therefore been 
reframed as those delineated on the title 
page of this remand.

The Board remanded the claims on appeal in March 2005 for 
additional evidentiary development.  Subsequently, in a June 
2007 rating decision, the issue of service connection for 
irritable bowel syndrome (claimed as disability manifested by 
diarrhea/constipation) was resolved in the veteran's favor 
and a 30 percent rating was assigned.  That issue is no 
longer on appeal.  The case has now been returned to the 
Board for further appellate review.  The remaining issues as 
listed on the title page are addressed below.  


FINDINGS OF FACT

1.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran currently 
has recurrent headaches related to his active military 
service.

2.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran currently 
has a jaw disorder (bruxism), related to his active military 
service.

3.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran currently 
has a disorder manifested by joint pain, to include 
fibromyalgia, related to his active military service.

4.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran currently 
has right knee patellofemoral dysfunction related to his 
active military service.

5.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran currently 
has left knee patellofemoral dysfunction related to his 
active military service.

6.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran currently 
has a disorder manifested by tingling/numbness in the lower 
extremities related to his active military service.

7.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran currently 
has a disorder manifested by tingling/Numbness in the upper 
extremities related to his active military service.

8.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran currently 
has chronic fatigue or weakness related to his active 
military service.

9.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran currently 
has a skin disorder, (post-inflammatory hyperpigmentation), 
related to his active military service.

10.  The Board denied service connection for a back disorder 
in an October 1998 rating decision on the basis that the 
isolated single complaint of low back pain during service was 
acute and transitory with no resulting chronic back disorder.  

11.  Evidence submitted since the October 1998 Board 
decision, which denied service connection for a back disorder 
is cumulative and redundant and, by itself or when considered 
with previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.  

CONCLUSIONS OF LAW

1.  Chronic recurrent headaches were not incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 
1131, 5103-5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.7, 3.102, 3.159, 3.303 (2007).

2.  A chronic jaw disorder, bruxism, was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103-5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.7, 3.102, 3.159, 3.303 (2007).

3.  A chronic disorder manifested by joint pain, to include 
fibromyalgia, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103-5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.7, 3.102, 
3.159, 3.303 (2007).

4.  A chronic right knee disorder, patellofemoral 
dysfunction, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103-5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.7, 3.102, 
3.159, 3.303 (2007).

5.  A chronic left knee disorder, patellofemoral dysfunction, 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103-5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.7, 3.102, 3.159, 3.303 (2007).

6.  Chronic tingling/numbness of the lower extremities was 
not incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103-5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.7, 3.102, 3.159, 3.303 (2007).

7.  Chronic tingling/numbness of the upper extremities was 
not incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103-5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.7, 3.102, 3.159, 3.303 (2007).

8.  Chronic fatigue/weakness was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103-5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.7, 3.102, 3.159, 3.303 (2007).

9.  A chronic skin disorder, post-inflammatory 
hyperpigmentation, was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103-
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.7, 
3.102, 3.159, 3.303 (2007).

10.  Evidence received since the final October 1998 Board 
decision wherein the Board denied service connection for a 
back disorder is not new and material, and the veteran's 
claim for that benefit is not reopened.  38 U.S.C.A. §§ 5108, 
7103(a), 7104(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.156, 20.1100, 20.1105 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  VCAA letter were issued to the 
appellant in September 2003, December 2003, April 2005, and 
October 2005.  Collectively, the VCAA letters notified the 
appellant of what information and evidence is needed to 
substantiate the claims as listed on the title page of this 
decision, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in her possession that pertains to the claim.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of 
the September 2003, December 2003, April 2005, and October 
2005 notices fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.  Moreover, the veteran did not respond to the most 
recent requests to submit additional evidence or information 
that might support his appeals.  Therefore, to decide the 
appeal would not be prejudicial to the claimant.

Additionally, as to the issue of whether new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for a back disorder, it is noted that 
in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court 
held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The VCAA requires, 
in the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  In the present case, the veteran has 
been notified of the evidence and information necessary to 
reopen the claim and to establish entitlement to the 
underlying claim for benefit sought in a June 2007 
supplemental statement of the case (SSOC).  

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in letters dated in 
June 206 and August 2006.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service treatment records are on file, as are post- 
service medical records, and statements from the appellant.  
While attempts were made to obtain information from the 
veteran as to possible other active duty dates, he did not 
respond to such requests.  Thus, in effect, there is no 
indication of relevant, outstanding records which would 
support his claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issues addressed below.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007);  38 C.F.R. 
§ 3.303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Background

Initially, the Board will address the veteran's claims of 
entitlement to service connection for headaches, a jaw 
disorder, a disability manifested by joint pain, bilateral 
knee disabilities, tingling/numbness of the lower and upper 
extremities, chronic fatigue/weakness, and a skin disorder.  
The issue of whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for a back disorder will be addressed separately.  

Review of available service treatment records, to include 
entrance examination into the Army National Guard in December 
1988 and deployment and redeployment examinations as 
conducted by the National Guard in April 1991, reflects no 
treatment for or diagnosis of recurrent headaches, jaw 
problems, joint pain, knee conditions, complaints of tingling 
or numbness in the lower or upper extremities, fatigue, or 
weakness.  The Board notes that upon examination in December 
1988, it was noted that the appellant suffered from a 
dermatologic condition (acne) of the arms, chest, and back 
that was currently asymptomatic.  When the veteran filed his 
initial claim for service connection for disabilities in 
March 1995, the only condition listed above for which the 
veteran filed a claim was a skin disorder.  

Post service private and VA records show that the veteran was 
seen for skin complaints in the scrotal area in late 1993 and 
early 1994.  Tinea cruris was diagnosed.  A VA social 
worker's March 1995 report reflects that the veteran's 
complaints included a tingling sensation in the legs and 
arms.  He reported a rash and chronic fatigue since his 
return from the Persian Gulf.  A VA examination report from 
May 1995 shows that the veteran complained of a history of 
itching and intertrigo since 1991.  Following physical 
examination, the diagnoses included folliculitis on the trunk 
and arms, dermatofibroma of the right forearm, and 
intertrigo.  Also, on VA general medication examination in 
May 1995, in addition to back complaints, the veteran 
reported cramps in his legs, numbness of the hands, and 
itching in the arms.  The final diagnoses included mild 
fibromyositis in the low back.  

Upon additional VA examination in February 1997, the veteran 
again gave a history of generalized itching.  He said that he 
had experienced itching since his return from the Persian 
Gulf War.  He said that he itched all of the time.  He had 
not been on any medication.  Physical exam showed that there 
were multiple erythematous papules and scattered pustules on 
the back and hip, as well as a few on the chest.  There were 
no skin changes to explain the itching.  The diagnoses were 
folliculitis on the back and itching, cause unknown, most 
probably psychogenic.  

Puerto Rico National Guard records include a periodic 
examination report from December 1996 and an annual medical 
certificate dated in February 1997.  These documents do not 
reflect that the veteran had any significant medical 
complaints and no diagnoses were made.  

Upon VA skin examination in January 2003, it was noted that 
the veteran's medical history included generalized itching 
since returning from the Persian Gulf.  The itching was 
constant and no treatment had been given.  He also referred 
to a history of a rash on the shoulders, back, and buttocks.  
On exam, there were multiple erythematous papules and 
pustules on the buttocks, back, chest, arms, and forearms. 
There were scattered depressive scars on the face due to a 
history of varicella.  The final diagnoses were itching, 
cause unknown, and chronic folliculitis on the back buttocks, 
and arms.  The examiner opined that there was no evidence in 
the record that the veteran's skin disorder increased in 
severity during service.  There was no evidence that acne was 
aggravated by his active duty or any incidence during 
service, and it was noted that this was not related to any 
nondermatological disorder.  Regarding the veteran's 
complaints of itching, the examiner noted that this was a 
very subjective symptom, and there was no skin lesion to 
explain its etiology.  It was noted that this could be 
psychogenic.  Since the etiology of the itching was not known 
and was not related to any nondermatological disorder, he 
could not relate it to any dermatological problem that the 
veteran might have had during service.  

Private treatment records from 2003 reflect that brain 
computerized tomography (CT) in March was negative.  However, 
electromyographic (EMG) and nerve conduction studies (NCS) in 
April were noted to be abnormal in the upper and lower 
extremities.  It was noted that there was electrophysiologic 
evidence of a mild S1 radiculopathy in the right side and 
irritation of the paraspinal musculature in the left side 
suggested also a lumbosacral radiculopathy in the left side.  

Additional private treatment records from July 2003 show that 
the veteran was being seen and treated for pruritis, 
fibromyalgia, and headaches.  

Upon VA general medical examination in November 2003, the 
veteran claimed to suffer from headaches since 1 to 2 years 
after his return from the Desert Storm operation.  He had 
never sought medical treatment for this condition in the 
past.  He also complained of bilateral knee joint pains, 
particularly after prolonged standing.  He had numbness and 
parasthesia of the hands and feet, diagnosed allegedly as 
fibromyalgia by his neurologist.  Physical examination showed 
no abnormal findings of the skin.  Neurological examination 
was negative.  The final diagnoses included migraine-type 
headaches and bilateral knee arthralgia.  An X-ray report of 
the mouth includes notation that the veteran also complained 
of pain and stiffness of the temperomandibular joints, but X-
ray was negative.   A normal exam was noted.  

Additional private treatment records dated from December 2003 
through 2005 reflect that the veteran's treatment for 
fibromyalgia continued.  

As per Board remand request in 2005, attempts were made to 
contact the veteran for information regarding his service in 
the National Guard.  Specifically, he was requested to 
provide the address and unit that he was assigned to, but the 
record is negative for response.  

The veteran did, however, undergo additional VA examinations 
in September 2006 to specifically address the etiology of his 
physical complaints.  For example, VA report reflects that a 
VA examiner reviewed the claims file regarding the veteran's 
complaints of recurrent headaches.  Following this review, 
the examiner opined that the appellant's recurrent headaches 
were not caused by or the result of military duty, to include 
service in the Persian Gulf and/or any period of ACDUTRA.  
The examiner stated that there was no medical history or 
medical evidence in the charts to sustain such a diagnosis.  
He also stated that the veteran complained of pain in the 
head after leaving the Armed Forces, that that there was no 
history ether of traumatic or toxic insults to him during his 
tour of duty.  

As for the veteran's complaints of a jaw disorder, a VA 
examiner noted that he reviewed the claims file.  Review of 
the dental records did not show that the veteran had any 
accident associated with his mouth during active duty.  It 
was noted that the veteran complained of pain on both TMJ 
sides when opening his mouth.  This pain was intermittent, 
more at day time.  Even with the pain medication he took, he 
felt this pain.  He also complained of grinding his teeth at 
night.  On exam, there was slight limitation of jaw 
movements, especially when he opened his mouth with pain on 
both TMJ sides.  X-ray was essentially negative, and the 
final diagnosis was no TMJ disorder present.  The examiner 
further noted that the veteran's symptoms and complaints were 
not confirmed by the findings, as there was no sound, click, 
or pop on the TMJ area or any muscular dysfunction.  The 
veteran complained of bruxism or grinding of the teeth at 
night, but he noted that there were many possible etiologies 
for bruxism.  The examiner also noted that the veteran's 
bruxism was not directly or causally related etiologically to 
the veteran's military duty, including active service in the 
Persian Gulf and periods of ACDUTRA, as the dental records 
available did not report any jaw disorder as claimed.  

VA orthopedic examination report showed that the veteran 
complained of knee pain and stiffness.  He denied any injury 
to the knees while in military service.  Prolonged standing, 
sitting, bending forward, and inclement weather exacerbated 
his knee complaints.  For alleviation, he took medications 
and sometimes applied liniment on his knees.  Range of motion 
showed flexion of both knees from 0 to 140 degrees, with pain 
on the last 10 degrees.  No functional loss was noted.  Both 
knees showed extension of 0 degrees, with pain in the last 10 
degrees.  Again, there was no functional loss.  Stability 
test from medial and lateral collateral ligaments as well as 
that for anterior and posterior cruciate ligament was 
negative bilaterally.  McMurray test was also negative 
bilaterally.  There was tenderness on palpation at the 
peripatellar area accompanied by crepitances upon repetitive 
flexion and extension on both knees.  The report reflects 
that the examiner also conducted range of motion studies of 
other joints, to include the ankles, shoulders, elbows, 
forearms, and wrists.  No limitation of motion and functional 
loss as to these joints was reported.  X-rays of the knees 
were normal.  The final diagnosis was bilateral 
patellofemoral dysfunction.  The examiner opined that this 
condition was less likely than not related to the veteran's 
military service.  He noted that the treatment record did not 
show evidence of diagnosis or treatment for such.  It was 
also noted that examination in April 1991 was negative for 
any joint conditions.  

VA skin examination report also reflects that the examiner 
reviewed the claims file.  Post physical examination, post-
inflammatory hyperpigmentation was the diagnosis.  The 
examiner noted that examination showed no rash at the time of 
this evaluation, and as there was no specific skin rash 
indicated, the relationship of such to military service could 
not be medically determined without resort to mere 
speculation.  

As for the veteran's complaints of chronic fatigue syndrome, 
VA examination was conducted.  The examiner reviewed the 
claims file.  It was noted that the veteran claimed to have 
had this condition for several years.  It was noted that he 
had weakness, particularly in the morning, which caused a 
hardship to perform his daily living activities.  He said 
that this weakness began to affect him during his time in the 
Persian Gulf.  He also said that he had been diagnosed with 
fibromyalgia in 1995, several years after return from Persian 
Gulf deployment.  A the time of this exam, however, the 
veteran denied having any fatigue, reducing or impairing 
average daily activities below 50% of pre-illness activities 
for a period of 6 months.  He denied any other medical 
conditions that might produce similar symptoms and denied 
having any low grade fever.  He claimed generalized muscle 
aches which affected his cervical and lumbar spines, as well 
as his knees, arms, and legs.  He had pain in his whole body 
after performing exercises.  This pain usually lasted more 
than 20 hours, but he denied having any fatigue following 
exercise for more than 24 hours.  The veteran claimed 
migratory joint pains in the hands, back, shoulders, and 
legs.  It was noted that he was being treated for anxiety and 
depression.  The examiner noted that the veteran claimed that 
his fibromyalgia was the same as chronic fatigue syndrome, 
but on the report, the examiner found that he did not meet 
the requirements for chronic fatigue syndrome.  The veteran 
had a full-time job as a security guard without any 
restriction or accommodations.  He was completely independent 
in self care and activities of daily living for which there 
were not any restrictions in his living activities on a daily 
basis.  

Physical exam did not show evidence of palpable nodes, 
guarding, or tenderness in the cervical, paravertebral, or 
lumbosacral paravertebral muscles.  There was no evidence of 
tenderness or guarding upon palpation of the upper 
extremities and lower extremities as well.  The final 
diagnosis was "[p]atient does not meet criteria for chronic 
fatigue syndrome."  The medical opinion was that the above 
mentioned condition of chronic fatigue syndrome was not 
etiologically related to military service activities.  

Analysis

Headaches

While recurrent headaches are demonstrated, the probative 
evidence of records does not show that this condition is of 
service origin.  There are no service treatment records 
showing that the veteran had complaints during periods of 
active duty and this condition was not noted until after 
separation from service.  Moreover, a VA examiner, who 
reviewed the claims file, has opined that the evidence does 
not show that the veteran's current complaints of headaches 
are related to military service.  

The Board finds that the 2006 examiner's opinion is the 
evidence most probative to the etiology of the veteran's 
headaches.  The opinion is based on a review of the veteran's 
complete medical records which, as pointed out by the 
examiner, do not reflect inservice treatment for headaches.  
Thus, it takes into account the veteran's contentions that 
his headaches are of service origin (evidence in favor of the 
veteran's claim) and the medical evidence which is negative 
for report of this condition until after service (medical 
evidence against the veteran's claim), and makes references 
to specific physical findings set forth throughout the 
medical record.  This latter fact is particularly important, 
in the Board's judgment, as the references make for a more 
convincing rationale.

Thus, service connection is not warranted for recurrent 
headaches.  

A Jaw Disorder

The veteran has also contended that he has a jaw disorder.  
However, as summarized above in the factual background 
portion of this decision, a TMJ disorder is not indicated.  
The only disability of the mouth or jaw region is bruxism 
(grinding of the teeth), and the examiner noted that the 
evidence did not show that this condition, first noted after 
service, was related to military service in any way.  The 
Board also finds this VA examiner's opinion the most 
probative evidence on this subject as he also reviewed the 
claims file and examined the veteran before providing his 
opinion.  Service connection is denied.  

Disability Manifested by Joint Pain

While the veteran contends that he has a condition manifested 
by joint pain, the evidence is negative for any report of 
such a condition, to include fibromyalgia, until 
approximately 1993, several years after service.  While there 
are reports that he continued to be seen for fibromyalgia in 
the mid 1990s through 2003, more recent examinations, (VA 
orthopedic and neurological examinations in September 2006), 
did not result in diagnosis of a disorder manifested by joint 
pain, to include fibromyalgia.  This includes VA orthopedic 
and neurological examination reports from September 2006 
which included range of motion testing of various joints.  
Thus, even if a disability manifested by joint pain is 
present, to include fibromyalgia, there is no objective 
medical evidence of record which relates this condition to 
any service incident.  

There simply is no treatment for joint complaints during 
service or in the immediate post service year, and any 
current fibromyalgia of the joints is not reported by any 
medical examiner to be of service origin.  To find that post 
service complaints of joint pain or fibromyalgia are of 
service origin based on the current evidence of record would 
be pure speculation.  

Bilateral Knee Patellofemoral Dysfunction

As for knee problems, there is no question that the veteran 
currently has chronic knee conditions, diagnosed as bilateral 
patellofemoral dysfunction.  This condition of the right and 
left knees was made at the recent VA orthopedic examination 
in 2006.  It was made even though X-rays of the knees were 
normal and there was little, if any, impairment of range of 
motion.  

What the record shows is that there was no report of knee 
problems during service or until several years thereafter.  
Moreover, post service examinations, (e.g., VA exam in 1995) 
were negative for any knee complaints.  It is noted that knee 
arthralgia was noted in 2003 at the time of another VA 
examination report.  However, there is no medical evidence 
opinion of record which relates any post service knee 
complaints to military service.  In fact, it was opined by 
the VA physician in 2006 that current knee dysfunction was 
unrelated to service.  He based his opinion on review of the 
entire claims file and examination of the veteran.  Service 
connection for bilateral knee disorders is denied.  

Tingling/Numbness of the Lower and Upper Extremities

For essentially the same reasons as in the previous denials 
summarized above, service connection is not warranted for 
tingling and numbness of the lower and upper extremities.  
Post service records include the veteran's complaints of this 
condition, but there was no report of this manifestation 
during service.  While the veteran reported tingling and 
numbness to a VA social worker in March 1995 and abnormal EMG 
and NCS of the upper and lower extremities were noted in 2003 
by a private examiner, such complaints and findings are 
clearly post active duty.  Moreover, it was clearly indicated 
in 2003 that abnormal testing results were related to the 
veteran's low back disorder that included radiculopathy into 
these extremities.  And, as discussed later in this decision, 
the veteran's back condition is not of service origin.  Thus, 
service connection for any tingling and numbness in the lower 
and extremities is denied as these conditions were not noted 
during service and, as current findings have not been 
medically shown to have any causal relationship to any 
incident of service.  

Chronic Fatigue Syndrome

While the veteran claims that he has chronic fatigue syndrome 
and/or weakness of service origin, there is no confirmed 
diagnosis of this condition(s).  He reported that he was 
fatigued to a VA social worker in March 1995, but such 
complaints were not indicated previously and no chronic 
associated disorder was diagnosed.  Moreover, it was noted by 
VA examiner in 2006 that the veteran did not meet the 
criteria for diagnosis of chronic fatigue syndrome.  In 
short, no medical opinion or other medical evidence showing 
that the veteran currently has chronic fatigue syndrome or a 
disability manifested by weakness has been presented.  
Service connection requires the presence of a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

A Skin Disorder

As for the veteran's contention that he has a skin disorder 
of service origin or one that was aggravated by military 
service, the evidence presents a much more complicated 
picture than when considering the other conditions for which 
service connection is claimed.  For example, acne of the 
arms, chest, and back was noted upon National Guard 
examination in December 1988.  While no service treatment 
records reflect treatment for skin problems while on active 
duty, post service records reflect various diagnoses of skin 
problems, to include itching which the veteran said he had 
experienced since his return from the Persian Gulf.  

As summarized earlier, post service private and VA records 
show that the veteran was seen for skin complaints and 
treatment through the 1990s.  He often related that his 
problems had been present since return from military service 
in 1991.  In 1995, a VA examiner diagnosed folliculitis on 
the trunk and arms, dermatofibroma of the right forearm, and 
intertrigo.  In February 1997, the veteran again gave a 
history of generalized and constant itching.  His 
folliculitis on the back and itching were thought to be most 
probably psychogenic.  Of record is a VA examiner's opinion 
in 2003 which addressed the etiology of the veteran's acne 
condition.  It was opined that there was no increase in 
severity of the veteran's preexisting acne condition during 
service as indicated by the fact that there was no report of 
inservice treatment for skin problems.  Moreover, it was 
opined that there were no skin lesions to explain its 
etiology.  It was thought that this complaint could be 
psychogenic in nature.  This condition was also deemed to be 
unrelated to service by the examiner.  

As the examiner mentioned above did not address the etiology 
of other skin conditions such as folliculitis and intertrigo, 
additional VA examination was requested.  And, as summarized 
earlier, it was determined in 2006, that there was no current 
skin disability (specifically, skin rash) other than post-
inflammatory hyperpigmentation.  It was noted that it would 
be pure speculation to relate skin complaints to service.  

Following review of the medical evidence of record, it is 
determined by the Board that the evidence is convincing that 
preexisting acne was not aggravated during service as there 
is no report of treatment for this condition during service 
and as an examiner has opined that there was no aggravation.  
As to other post service skin diagnoses (rash, folliculitis 
and intertrigo), there is no report of these skin problems 
during service or until 1993, approximately 2 years post 
service.  Thus, without more, it would be speculation to 
relate these conditions to active service.  Moreover, the 
most recent medical evidence is negative for a current skin 
disorder.  As for the veteran's complaints of itching since 
time spent in the Persian Gulf, it was noted by an examiner 
in 2003 that there were no lesions or other findings that 
explained this.  It was thought that this condition might be 
psychogenic in nature.  Without more, a chronic skin 
condition is not shown to have been incurred in or aggravated 
during service.  There is no medical opinion of record that 
suggests that this is so.  

Other Considerations as to Each of the Claims Above

The veteran's contentions as to etiology of these conditions 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disabilities.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Moreover, the Board has considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, the Board is unable to identify a 
reasonable basis for granting the veteran's claims.  



Whether New and Material Evidence has been Received to Reopen 
a Claim of Entitlement to Service Connection for a Back 
Disorder, Claimed as Including Lumbar Strain, Low Back Pain, 
and Fibromyositis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; 
service medical records; VA medical records and examination 
reports; lay statements; and private medical records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

As already noted, in order to establish service connection 
for a claimed disability, the facts must demonstrate that a 
disease or injury resulting in current disability was 
incurred in the active military service or, if pre-existing 
active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

Here, the veteran seeks to reopen a claim for service 
connection for a back disorder, last finally denied by the 
Board in October 1998.  

As a general rule, a decision by the Board is final unless 
the Chairman of the Board orders reconsideration of the 
decision.  See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1100(a); 
see also 38 U.S.C.A. § 7111(a) (a decision by the Board is 
subject to revision on the grounds of clear and unmistakable 
error (CUE)).  When the Board affirms a determination of the 
RO, that determination is subsumed by the final appellate 
decision.  See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1104.

Once the Board's decision becomes final, absent submission of 
new and material evidence, the claim may not be reopened or 
readjudicated by the VA.  See 38 U.S.C.A. § 5108.  In the 
instant case, the veteran did not file a motion for 
reconsideration or a claim for CUE.  Therefore, the Board's 
October 1998 decision is final and is not subject to revision 
on the same factual basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.104 (a), 3.156, 20.302, 20.1103.  However, if new and 
material evidence is presented or secured with regard to a 
claim that was disallowed, the Board must reopen the claim 
and review the former disposition of the claim.  See 38 
U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.156, 20.1105.

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."

For applications filed after August 29, 2001, as was the 
application to reopen the claim in this case, new and 
material evidence means evidence not previously submitted to 
agency decision makers; which relates, either by itself or 
when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

In a March 1998 rating decision, the RO denied service 
connection for a back disorder (paralumbar strain and mild 
fibromyositis) on the basis that no chronic back disorder was 
shown during service.  

In October 1998, the Board affirmed the RO's denial on the 
basis that the isolated single complaint of a low back pain 
during service was not shown to have been other than acute 
and transitory.  Moreover, any current complaints, to include 
mild paralumbar muscular spasms and lumbar fibromyositis, 
were not shown to be related to military service.  

Of record at the time of the Board's denial were the service 
treatment records which showed that the veteran was seen for 
back complaints in July 1991.  Medications were prescribed, 
but there was no further reference to back problems during 
service.  Post service records include a periodic examination 
in April 1994 which was negative for a back disorder.  
Myositis was shown upon Gulf War Registry in November 1994, 
but annual medical certificate from April 1995 was silent as 
to history of back pain.  

Also of record were VA outpatient treatment records, to 
include lumbosacral spine X-ray in August 1993 which was 
negative.  In the Board decision, it was noted that the first 
medical evidence of the existence of any low back disorder 
was in the report of the VA joints examination from May 1995.  
At that time, the veteran complained of nonradiating back 
pain of three years duration without a history of trauma.  He 
also complained of hand and leg numbness and a burning 
sensation in the upper back.  Following physical exam, to 
include range of motion testing and X-ray, the radiologist 
rendered an impression of straightening of the lumbar spine 
due to muscle spasm.  The examiner diagnosed paravertebral 
stain.  It was also noted at the time of the Board's decision 
that upon VA general examination in May 1995, the veteran's 
back complaints continued, and the diagnosis was mild 
paralumbar fibromyositis.  

Evidence submitted subsequent to the October 1998 Board 
decision includes Puerto Rico National Guard records to 
include examination results from 1996 and an annual medical 
certificate from 1997, both of which are negative for back 
symptoms or diagnoses.  Also added to the record were the VA 
examination results from November 2003 which reflect a 
continued diagnosis of paralumbar myositis in the lumbosacral 
spine.  Also received were private records from 2003 through 
2005 which primarily show treatment for other conditions.  As 
noted earlier, when discussing the veteran's complaints of 
tingling and numbness in the lower and upper extremities, the 
private records included abnormal EMG and NCS reports which 
showed electrophysiologic evidence of a mild S1 radiculopathy 
in the right side, as well as irritation of the paraspinal 
musculature in the left side suggestive also of a lumbosacral 
radiculopathy in the left side.  VA examinations conducted in 
2006 did not specifically address the veteran's low back 
complaints.  

As noted previously, the October 1998 Board decision 
determined that the evidence did not show that a chronic low 
back disorder was incurred in service.  Instead, the evidence 
was convincing that the single inservice complaint of back 
pain was an acute and transitory condition which did not 
result in any chronic back condition.  This conclusion was 
corroborated by several post service examinations which did 
not reflect back complaints or diagnoses.  

In the instant case, the new evidence as summarized above 
shows nothing more than the veteran continued to complain of 
back problems in the years after the 1998 determination and 
was again noted to have paralumbar myositis in 2003.  The 
evidence, then, is merely cumulative.  

Simply put, the veteran has not submitted new or material 
evidence which shows that any current low back disorder was 
incurred during service.  Essentially, the evidence submitted 
since the Board's 1998 denial does nothing but reiterate that 
the veteran continues to be treated for his back disorder

While the Board recognizes the sincerity of the veteran's 
beliefs with regard to his back disorder, these beliefs are 
simply a reiteration of the arguments raised before the Board 
in 1998.  Such evidence is not new, in that it is merely 
duplicative or cumulative of evidence considered previously.  

Further, no medical evidence addressing the veteran's back 
problems and any possible relationship to service has been 
presented.  Thus, to the extent that the medical evidence of 
record received since the 1998 Board decision could be deemed 
new, it is not material to the issue at hand as it doe no 
relate to unestablished fact necessary to substantiate the 
claim.  
In light of the above, the veteran's claim of entitlement to 
service connection for a back disability, claimed as 
including lumbar strain, low back pain, and fibromyositis, is 
denied.  


ORDER

Entitlement to service connection for headaches is denied.  

Entitlement to service connection for a jaw disorder is 
denied.  

Entitlement to service connection for a disability manifested 
by joint pain is denied.  

Entitlement to service connection for a right knee disability 
is denied.  

Entitlement to service connection for a left knee disability 
is denied.  

Entitlement to service connection for a disability manifested 
by tingling/numbness of the lower extremities is denied.  

Entitlement to service connection for a disability manifested 
by tingling/numbness of the upper extremities is denied.  

Entitlement to service connection for chronic 
fatigue/weakness is denied.  

Entitlement to service connection for a skin disorder is 
denied.  

New and material evidence having not been received, the 
application to reopen the claim for service connection for a 
back disability, claimed as including lumbar strain, low back 
pain, and fibromyositis is denied.  

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


